 1                                                          The Honorable Ricardo S. Martinez
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                     )   No. CR 20-001-RSM
 8                                                 )
                     Plaintiff,                    )
 9                                                 )   ORDER GRANTING STIPULATED
                v.                                 )   MOTION TO CONTINUE TRIAL AND
10                                                 )   PRETRIAL MOTIONS DATES
     J SOCORRO NUNEZ-MEDRANO,                      )
11                                                 )
                     Defendant.                    )
12                                                 )
13          This matter came before the Court on the Stipulated Motion of the parties for a
14   continuance of the trial and the pretrial motions due date filed by the parties in this
15   matter on May 26, 2021. The Court hereby finds that the Stipulated Motion, which
16   this Court incorporates by reference into this Order, demonstrates facts that support a

17   continuance of the trial date in this matter, and provides good cause for a finding of

18   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 18 U.S.C. § 3161.
            The Court further finds that: (i) the ends of justice served by the continuance
19
     outweigh the best interest of the public and defendant in a speedy trial; (ii) failure to
20
     grant the continuance would be likely to make a continuation of the proceeding
21
     impossible, or result in a miscarriage of justice; (iii) failure to grant the continuance
22
     would unreasonably deny defendant continuity of counsel and would deny defense
23
24
25
26


       ORDER GRANTING STIPULATED                                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
       MOTION TO CONTINUE TRIAL                                             SEATTLE, WASHINGTON 98101
       AND PRETRIAL MOTIONS DATES                                                  (206) 553-7970
       (Nunez-Medrano; CR20-001RSM) - 1
     counsel the reasonable time necessary for effective preparation, taking into account the
 1
     exercise of due diligence; and (iv) the continuance is necessary to ensure public safety
 2
     in light of the Coronavirus Disease 2019 pandemic.
 3
           THEREFORE, FOR GOOD CAUSE SHOWN:
 4
            1.       The trial in this matter is continued to December 6, 2021. The motions
 5
     deadline is continued to October 15, 2021.
 6          2.       The time period of July 19, 2021, to December 6, 2021, inclusive, is
 7   excluded in computing the time within which the trial must commence, pursuant to 18
 8   U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i), and (B)(iv).
 9          3.       Nothing in this Order shall preclude a finding that other provisions of the
10   Speedy Trial Act dictate that additional time periods are excluded from the period

11   within which trial must commence. Moreover, the same provisions and/or other
     provisions of the Speedy Trial Act may in the future authorize the exclusion of
12
     additional time periods from the period within which trial must commence.
13
           IT IS SO ORDERED.
14
           Dated this 2nd day of June, 2021.
15
16
17                                               A
                                                 RICARDO S. MARTINEZ
18                                               CHIEF UNITED STATES DISTRICT
                                                 JUDGE
19
20
     Presented by:
21
22   s/ Nicholas Vitek
     NICHOLAS VITEK
23   Attorney for Mr. Nunez-Medrano
24
25   s/ Stacey R. Fernandez
     STACEY R. FERNANDEZ
26   Special Assistant United States Attorney

       ORDER GRANTING STIPULATED                                            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
       MOTION TO CONTINUE TRIAL                                            SEATTLE, WASHINGTON 98101
       AND PRETRIAL MOTIONS DATES                                                 (206) 553-7970
       (Nunez-Medrano; CR20-001RSM) - 2
